Citation Nr: 0202443	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 1, 1998, for 
the award of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:  Paul Grandinetti, Attorney at Law	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel
INTRODUCTION

The veteran served on active military duty from July 1972 
until December 1977.  

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a September 1998 decision by the RO, 
which determined that the effective date for the award of 
additional compensation benefits for a dependent spouse was 
August 1, 1998.

The Board notes that the veteran requested a hearing before a 
member of the Board; however, the veteran failed to appear at 
the hearing scheduled in February 2002.  The veteran's case 
has consequently been processed as though his hearing request 
was withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDING OF FACT

The veteran married in May 1995; the RO did not receive 
notice of this marriage until July 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1998, for the award of additional compensation benefits for a 
dependent spouse have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.401 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to August 1, 1998, for the payment 
of the award of additional compensation for a dependent 
spouse, B.

A veteran entitled to service-connected compensation whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for a spouse, child, 
and/or dependent parent.  38 U.S.C.A. § 1115 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.4(b)(2) (2001).  Applicable law 
and regulations provide that the effective date of an award 
of additional compensation for a dependent shall be the 
latest of the following dates:  (1) the date of claim, which 
means the following, listed in their order of applicability:  
the date of the veteran's marriage, or birth/adoption of his 
or her child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of dependent's existence, if evidence is received within one 
year of the VA request; or (2) the date the dependency 
arises; or (3) the effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; or (4) 
the date of commencement of the veteran's award.  38 U.S.C.A. 
§ 5110(f), (n) (West 1991); 38 C.F.R. § 3.401(b) (2001).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. § 3.205 
(2001).

Pursuant to the provisions of the law governing the 
initiation of payment of benefit awards, the payment of 
increased compensation shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 C.F.R. § 3.31 (2001).  

In this case, the veteran received additional compensation 
based on his marriage to a dependent spouse, D., effective 
from November 1986.  The veteran was divorced from D. in 
March 1995, and entered into a valid marriage to B. in May 
1995.  The veteran claims that he notified the RO of the 
divorce from D. in March 1995, and submitted the evidence of 
his marriage to B. to the RO in the form of a certified 
marriage abstract in June or July 1995.  The veteran claims 
that this evidence was either not delivered properly to the 
RO or was not filed properly in his file in 1995.  

In June 1998, the RO proposed a reduction in benefits.  The 
RO indicated that this was done because the veteran had 
failed to submit a VA Form 21-0538, verifying the status of 
his dependents.  In July 1998, the RO received evidence of 
the veteran's March 1995 divorce from D., a certified 
abstract of the veteran's May 1995 marriage to B., dated July 
14, 1995, and VA Form 21-686c, Declaration of Status of 
Dependents.  In September 1998, the RO reduced the veteran's 
compensation effective April 1, 1995, based on his divorce 
from D., see 38 C.F.R. § 3.501(d)(2) (2001), and added B. as 
a dependent effective August 1, 1998.  

Review of the record reveals that the veteran reported his 
spouse as D. in 1991.  The record also indicates that no 
evidence was thereafter received from the veteran regarding 
the status of his dependents until 1998.  The Board notes 
that the RO received a Direct Deposit Sign-Up Form, signed by 
B., in June 1995.  However, B. did not indicate that she was 
signing in the capacity of the veteran's wife, but signed as 
a joint account holder.  As this evidence of a joint bank 
account does not establish the relationship between the 
account holders, it may not be concluded that this form 
represented notice to the RO of a valid marriage.  38 C.F.R. 
§ 3.205.  Additionally, there is nothing to suggest that 
anything unusual happened which would have prevented the RO 
from following its usual procedures had the veteran submitted 
his divorce papers and marriage abstract in 1995.  

The veteran has consistently maintained that he obtained four 
certified copies of his marriage abstract in July 1995.  The 
veteran also submitted a receipt dated July 14, 1995, for the 
four certified copies.  The veteran stated that his wife took 
two of the certified copies for the purpose of changing her 
name, and the veteran took two of the certified copies-one 
copy for his insurance company, and one to send to VA.  
Review of the file reveals that one certified copy of the 
marriage abstract, dated July 14, 1995, was received by the 
RO in July 1998.  In addition, the September 1999 RO hearing 
officer reported that the veteran had in his possession an 
original certified abstract dated July 14, 1995, which was 
shown to the hearing officer.  Given that the veteran has 
consistently stated that only four copies were ordered, and a 
receipt dated in July 1995 corroborates this statement, the 
Board does not find that evidence has been presented to 
demonstrate that the RO was indeed notified of the marriage 
in July 1995.  In other words, the available evidence does 
not indicate that the RO received evidence of the marriage to 
B. until July 1998.  By application of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.31, the award of additional compensation on 
account of a dependent spouse may be no sooner than August 1, 
1998.  Consequently, the Board finds that the preponderance 
of the evidence is against the claim for an earlier effective 
date for the addition of a B. as a dependent spouse.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  By the statement of the case the RO 
has notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


ORDER

Entitlement to an effective date prior to August 1, 1998, for 
the award of additional compensation for a dependent spouse 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

